Citation Nr: 1222504	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for post concussion type syndrome, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The May 2012 informal hearing presentation presented argument with respect to claims for service connection for generalized anxiety disorder and post-traumatic stress disorder (PTSD).  As these claims have been granted to the extent that an August 2008 rating decision established service connection for a disability characterized as "PTSD (also claimed as anxiety, depression and insomnia due to head injury)," the only issue remaining on appeal is as described above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board believes it important to note that the schedular criteria by which traumatic brain injuries (TBI) are rated were changed during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  However, although the Veteran's claim was filed prior to that date, claimants such as the appellant in the instant case whose residuals of a TBI were rated by VA under a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 are permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  While a specific request to consider the amended criteria was not made by the Veteran, the RO, after affording the Veteran an examination tailored to obtain the clinical findings necessary for application of the new criteria, considered the new criteria in its readjudication of the Veteran's claim in its June 2009 supplemental statement of the case.  

Where a law or regulation (particularly pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations).  Therefore, the adjudication below of the Veteran's claim of entitlement to an increased rating for post concussion type syndrome will reflect consideration of both the old and the new criteria. 

Review of the evidence reveals that the Veteran suffers from headaches.  The examiner who conducted the April 2009 brain and spinal cord examination offered the opinion that the headaches were probably related to sinusitis.  The examiner commented that the headaches were of recent origin and that it was unlikely that the head trauma would be responsible headaches that were of onset three decades later.  However, the evidence shows complaints of headaches on examination in 1970 as well as on examination in 2007.  These items of evidence seem to suggest that the headaches noted in 2009 were not of recent onset, and thus the basis for the examiner's opinion that the headaches were likely due to sinusitis is called into question.  Virtual VA records show continued treatment for headaches through 2011.  Medical clarification is necessary to allow the Board to properly apply the rating criteria. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination by a medical doctor for the express purpose of determining if the Veteran's headaches are related to his service-connected post concussion type syndrome.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's headaches are a symptom associated with his service-connected post concussion type syndrome?  

The examiner should furnish detailed reasons for the opinion.  If the examiner is unable to determine whether the headaches are due to the post concussion type syndrome as opposed to another medical disorder (such as sinusitis), the examiner should so state.  

2.  After completion of the above, the RO should review the expanded record and determine if a higher disability evaluation is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


